DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 5-11 are pending.

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 19 January 2022 is acknowledged.  The traversal is on the ground(s) that the sequences for Group 1 and Group 2 are specific species of fusion protein.  This is not found persuasive the fusion proteins have distinct binding moieties for each fusion. Furthermore, undue experimentation is not applicable when the Office considers international applications as a Designated or Elected Office under 35 U.S.C. 371. 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1, 2 and 5-11 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2015/088977, published 18 June 2015) in view of Vallera et al (US 20030124147, published 3 July 2003), Harding  (US 2008/0193976, published 14 August 2008) and Pieczykolan et al (US 20140377216, published 25 December 2014).
Yang discloses nanoparticles coasted with fusion proteins and nucleic acid encoding the fusion proteins comprising the ATF of uPA fused with a metalloelastase sequence (page 16 lines 3-33; page 18, line 25, to page 19, line 2). Yang disclose that the fusion proteins can be used to treat cancer (page 3, lines 5-8; page 15, lines 2-30; page 22, lines 22-26; page 32, lines 1-15). Yang disclose that proteins comprising the ATF of uPA comprise the ATF of uPA of SEQ ID NO.1 (see sequence comparisons below). 
Vallera discloses fusion proteins comprising the ATF of uPA and a toxin such as Pseudomonas exotoxin (paragraphs 5, 26-33). Vallera disclose that the fusion proteins can be used to treat cancer (paragraphs 3, 52). Vallera further disclose that the toxin may be coupled to a targeting domain with a linker (paragraph 38).
	Harding discloses the Pseudomonas exotoxin consisting of the amino acid sequence of SEQ ID NO:1 that comprises the Pseudomonas exotoxin sequence (SEQ ID NO. 11) of the claimed fusion peptide comprising SEQ ID NO.1 and variants thereof (see sequence comparison below).
	One of ordinary skill in the art would have been motivated to apply Vallera and Harding’s fusion proteins comprising the Pseudomonas exotoxin to Yang’s nanoparticle coated with a fusion protein comprising the ATF of uPA because both Yang and Vallera disclose fusion proteins comprising a targeting moiety and a effector molecule.  It would have been prima facie obvious to combine Yang’s nanoparticle coated with a fusion protein comprising the ATF of uPA and Vallera and Harding’s fusion proteins comprising the Pseudomonas exotoxin to have a nanoparticle coated with a fusion protein comprising the ATF of uPA and the Pseudomonas exotoxin. Furthermore, it would have been prima facie obvious to substitute Vallera and Harding’s Pseudomonas exotoxin for the metalloelastase sequence of Yang’s fusion protein comprising the ATF of uPA because both Yang’s metalloelastase sequence and Vallera and Harding’s Pseudomonas exotoxin are effector moieties used to treat cancer. As discussed in Vallero, Pseudomonas exotoxin is a common effector molecule that is linked to a targeting moiety in the treatment of cancer. One of ordinary skill in the art would have 
	Vallera does not specifically identify the structure of the linkers to be used in coupling the toxin with a targeting moiety.
Pieczykolan discloses the structure of several linkers used to couple the components of fusion proteins including the linker GGGGSG (paragraph 236).
	One of ordinary skill in the art would have been motivated to apply Pieczykolan’s linker GGGGSG to Yang, Vallera and Harding’s nanoparticle coated with a fusion protein comprising the ATF of uPA and the Pseudomonas exotoxin because both Vallera and Pieczykolan disclose that the targeting moiety and the effector moiety of a fusion protein may be coupled together using a linker. It would have been prima facie obvious to combine Yang, Vallera and Harding’s nanoparticle coated with a fusion protein comprising the ATF of uPA and the Pseudomonas exotoxin with Pieczykolan’s linker GGGGSG to have a nanoparticle coated with a fusion protein comprising the ATF of uPA coupled to a Pseudomonas exotoxin using the linker GGGGSG.
	Combing the amino acid sequence of Yang’s ATF of uPA with Harding Pseudomonas exotoxin coupled together with Pieczykolan’s  linker GGGGSG comprises a fusion protein with 382 of the 391 amino acids of SEQ IN NO. 1. 

WO2015088977-A1.
XX
CC PD   18-JUN-2015.
XX
CC PF   08-DEC-2014; 2014WO-US069106.
XX
PR   10-DEC-2013; 2013US-0913989P.
XX
CC PA   (UEMR ) UNIV EMORY.
XX
CC PI   Yang L,  Gao X;
XX
DR   WPI; 2015-35682N/46.
XX
CC PT   Composition useful in pharmaceutical composition for preventing and/or 
CC PT   treating cancer, preferably breast cancer, comprises conjugate comprising
CC PT   targeting molecule, and catalytic domain of protease polypeptide.
SQ   Sequence 246 AA;

  Query Match             100.0%;  Score 241;  DB 22;  Length 246;

  Matches   39;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NCDCLNGGTCVSNKYFSNIHWCNCPKKFGGQHCEIDKSK 39
              |||||||||||||||||||||||||||||||||||||||
Db         11 NCDCLNGGTCVSNKYFSNIHWCNCPKKFGGQHCEIDKSK 49


US-12-066-709-1
; Sequence 1, Application US/12066709
; Publication No. US20080193976A1
; GENERAL INFORMATION:
;  APPLICANT: Cambridge Antibody Technology Limited
;  APPLICANT:  Harding, Fiona Anne
;  TITLE OF INVENTION: Pseudomonas Exotoxin A CD4+ T-Cell Epitopes
;  FILE REFERENCE: SMWCP6398481
;  CURRENT APPLICATION NUMBER: US/12/066,709
;  CURRENT FILING DATE:  2008-02-08

  Query Match             100.0%;  Score 1760;  DB 8;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  338;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EGGSLAALTAHQACHLPLETFTRHRQPRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 EGGSLAALTAHQACHLPLETFTRHRQPRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQV 61

Qy         61 IRNALASPGSGGDLGEAIREQPEQARLALTLAAAESERFVRQGTGNDEAGAANGPADSGD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 IRNALASPGSGGDLGEAIREQPEQARLALTLAAAESERFVRQGTGNDEAGAANGPADSGD 121

Qy        121 ALLERNYPTGAEFLGDGGDVSFSTRGTQNWTVERLLQAHRQLEERGYVFVGYHGTFLEAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 ALLERNYPTGAEFLGDGGDVSFSTRGTQNWTVERLLQAHRQLEERGYVFVGYHGTFLEAA 181

Qy        181 QSIVFGGVRARSQDLDAIWRGFYIAGDPALAYGYAQDQEPDARGRIRNGALLRVYVPRSS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 QSIVFGGVRARSQDLDAIWRGFYIAGDPALAYGYAQDQEPDARGRIRNGALLRVYVPRSS 241

Qy        241 LPGFYRTSLTLAAPEAAGEVERLIGHPLPLRLDAITGPEEEGGRLETILGWPLAERTVVI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 LPGFYRTSLTLAAPEAAGEVERLIGHPLPLRLDAITGPEEEGGRLETILGWPLAERTVVI 301

Qy        301 PSAIPTDPRNVGGDLDPSSIPDKEQAISALPDYASQPG 338
              ||||||||||||||||||||||||||||||||||||||



Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642